Christianson, J.
This case was argued and submitted at the same time as Ellison v. La Moure, ante, 43, 151 N. W. 988. The purpose of this appeal is to obtain a trial de novo of this action. The defendants prevailed in the district court and plaintiff appeals from the judgment. The action is brought to set aside a special assessment for the construction of a sewer in the city of La Moure and to enjoin the defendants from enforcing the collection thereof. No attack is made upon the regularity of the proceedings of the special assessment commission of the city council, but it is conceded that these proceedings were had in strict accordance with the provisions of the statutes relative thereto. The special assessment commission assessed the amount of benefit resulting to plaintiff’s property and levied a special assessment against the property, the amount of the special assessment being $127.63.. The sewer construction in question is the same as that referred to in Ellison v. La Moure, supra. The plaintiff in this action also appeared before the special assessment commission and objected to the assessment, and appealed to the city council from the action of the commission and appeared before the city council at the meeting held on April 26, 1911, and presented his protest and objections against the assessment. After such hearing, the findings of the commission, including the assessment against the plaintiff’s property, were approved and confirmed by the city council. No further proceedings were taken by the plaintiff until on March 18,1912, when he commenced this action. It is not contended that the special assessment commission or the city council acted in a fraudulent manner. The allegations in the complaint are almost identical with the allegations in the complaint in the case of Ellison v. La Moure, supra. The property involved in this action is all platted and is all located within the sewer district, as established by the city council.
It will be observed that this case, so far aS the principal and controlling facts are concerned, is identical with the case of Ellison v. La Moure, and exactly the same in principle. On the authority of that case, therefore, the judgment of the District Court is affirmed.